Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.  In regards to the argument based on the user-date being queued in the same virtual die queue before the metadata segment corresponding to the user-data segment, Chang teaches in ¶28 that data types (i.e. user data, metadata, etc.) can have different priorities and that user data can be prioritized over metadata and ¶30 teaches that the order of the commands stored in the execution queue can be interchangeable according to priority.  ¶39 also states “the execution scheduling unit 244 may allocate the commands into the execution queue in any orders according to system requirements, and hence the commands queued in the execution (die/channel) queue may be executed for memories in any orders”.  Therefore Chang at least teaches/suggests that user-data can be placed in a die queue prior to it associated metadata.
Applicant’s arguments, see remarks, filed 3/14/2022, with respect to the amended portion of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song (US 2018/0189144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-8, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0179698) in view of Chang (US 2014/0137128) and in further view of Song (US 2018/0189144).
In regards to claims 1, 7, and 11, Liu teaches
a semiconductor memory device including a plurality of memory blocks, a plurality of planes which include the memory blocks and a plurality of memory dies in which the planes are included; (Liu, fig. 1 device 110 containing memory 116.  fig. 2 shows the memory is split into dies, where each die contains multiple planes and each plane contains a plurality of memory blocks.)
a controller configured to store user data and metadata determined based on a command received from a host, in a plurality of super memory blocks, each including some of the memory blocks (fig. 1, device controller 112, ¶114 teaches super blocks are composed of single blocks from different planes of memory and user data received from a host and meta data is written to the superblocks (i.e. a superblock is essentially a striping scheme)
Liu also discloses in Fig. 8 and ¶91-98 the programming of a single page of a super page (i.e. would be associated with a single die queue), and shows that user data can be entered into the write buffer for the page first, via steps 802 and 804 and then any metadata associated with the write data/page can be added after into the buffer via steps 810 and 812.  The results of which can be seen in fig. 11 for the MLC block b in plane 1 which contains data AU8-AU12 and then the metadata.
Liu doesn’t explicitly teach 
a segment queueing circuit configured to queue user-data segments of the user data or metadata segments of  the metadata to N virtual die queues, which are included in the controller, according to a striping scheme, where N is a natural number; and a segment storage circuit configured to store the user-data segments of the user data or the metadata segments of the metadata in a super memory block among the super memory blocks, wherein the user-data segments and the metadata segments corresponding to the user-data segments are queued in the same virtual die queue, and the user-data segments are queued into the same virtual die queue earlier than the metadata segments corresponding to the user-data segments, and wherein, in response to a possibility of a sudden power off (SPO) before the user data is stored, the user-data segments are stored in the memory blocks in the super memory blocks before the metadata segments corresponding to the user-data segments are transferred to a memory die of the super memory block in order to ensure that the user-data segments and the metadata segments are both stored in the super memory blocks at the time of SPO
Chang teaches
a segment queueing circuit configured to queue user-data segments of the user data or metadata segments of  the metadata to N virtual die queues, which are included in the controller, according to a striping scheme, where N is a natural number; and a segment storage circuit configured to store the user-data segments of the user data or the metadata segments of the metadata in a super memory block among the super memory blocks.   (¶22-25 and fig. 2 teaches tasks queues 232 of a virtual driver associated with user data and meta data, these tasks are then moved to execution queues 234 (which can be any number N to correspond to the number of parallel accessible parts of the memory), where each execution queue is associated with a channel, where each channel can be associated with a single flash memory (die)  or part of a flash memory (plane))
the same striping scheme such that user data to be transferred to a memory die of a super memory block among the super memory blocks is transferred before the metadata for the transferred user data is transferred to a memory die of a super memory block among the super memory blocks (¶24 teaches that tasks in the task queue can be prioritized for placement in the execution queue by task type, ¶28 teaches that the user data access can be prioritized over 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated the virtual driver with the virtual task and execution queues with their task prioritization as taught by Chang into part of the memory controller of Liu such that it allows for tasks to be better managed and prioritized by task type, increasing the efficiency of the of the flash memory.  ¶39 of Chang provides further motivation by stating “the spirit of the present invention is to execute the plurality of tasks for a memory system in an optimized order, so as to improve efficiency of the memory system. Those skilled in the art can make modifications and alterations accordingly.”
the combination of Liu and Chang may not explicitly teach
in response to a possibility of a sudden power off (SPO) before the user data is stored, the user-data segments are stored in the memory blocks in the super memory blocks before the metadata segments corresponding to the user-data segments are transferred to a memory die of the super memory block in order to ensure that the user-data segments and the metadata segments are both stored in the super memory blocks at the time of SPO
Song discloses methods for protecting from data loss after a power loss (see abstract), of which as shown in fig. 11 and ¶123-128 the metadata can be written with the user-data in step 1120 (just as fig. 11 of Liu shows), however after all the user-data blocks have been written a mapping table in a map block is also updated that contains the updated metadata for the written set of user blocks in step 1130 (i.e. the user-data segments are transferred to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated the teachings of Song to include the writing of the updated mapping table (metadata) associated with user data to improve the system of Liu and Chang.  The improvement that stems from this, is that in the case of an abnormal power loss, the system can be quickly recovered by identifying the latest map block written prior to the power loss in order to quickly recover the system and ensure that all the data associated with that map block is valid and wasn’t corrupted by the sudden power off.
In regards to claims 2 and 12, Liu further teaches
wherein the controller controls the semiconductor memory device to keep the number of memory blocks in each of the super memory blocks the same.   (¶50 teaches a super block can contains a block from each plane of each die with the same position.  keeping superblocks in this configuration maximized bandwidth)
In regards to claims 3, 8 and 13, Liu further teaches
wherein the respective metadata segments comprise respective pieces of map data for the respective user-data segments .  (¶53 teaches metadata contains data for FTL managements (i.e. mapping data))
In regards to claims 5, 10, and 15, Chang further teaches
wherein the segment storage circuit stores the user-data segments or the metadata segments in the super memory block in a sequence in which the user data or the metadata are queued to each virtual die queue.  (¶30 and fig. 5C and 5D clearly show that the data next in line (sequence) in the execution queue will be sent and executed by the memory)
In regards to claims 6, and 16, Chang further teaches
wherein the segment storage circuit stores the user-data segments before the metadata segments corresponding to the user-data segments are stored in the semiconductor memory device.  (¶30 teaches that the order of the commands stored in the execution queue can be 
Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0179698) in view of Chang (US 2014/0137128) and in further view of Song (US 2018/0189144) and Saxena (US 2020/0097403).
In regards to claim 4, 9, and 14 the combination of Liu, Chang, and Song may not explicitly teach
wherein the respective metadata segments comprise journaling information on at least one of the respective user-data segments and the respective pieces of map data.  
	Saxena teaches
wherein the respective segments of the metadata comprise journaling information on at least one of the respective segments of the user data and the respective pieces of map data.  (Saxena, ¶48 teaches FTL metadata can include log (journal) data captured at different time intervals.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Saxena, such that the metadata as taugh by Liu would also include log (journal) data of the FTL (which includes mapping data associated with a segment of user data).  One of ordinary skill in the art would have been motivated to make this modification, as including log data of the FTL aids in data recovery of the storage device due to unexpected failures (i.e unexpected loss of power).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON W BLUST/Primary Examiner, Art Unit 2137